F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           SEP 19 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    ROBERT L. JAMISON,

                Petitioner-Appellant,

    v.                                                   No. 00-3021
                                                    (D.C. No. 97-CV-3493)
    UNITED STATES AIR FORCE                                (D. Kan.)
    CLEMENCY & PAROLE BOARD;
    MARVIN L. NICKELS, Commandant,

                Respondents-Appellees.


                            ORDER AND JUDGMENT            *




Before BRORBY, PORFILIO,           and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Robert L. Jamison, a military prisoner appearing pro se, appeals

from the denial of his petition for habeas relief filed under 28 U.S.C. § 2241. He

argues that the 1988 Department of Defense Directive 1325.4, as applied to him,

violates the Ex Post Facto and Due Process Clauses of the United States

Constitution. He maintains that the 1968 version of the same directive should

apply to him. The district court determined that the 1988 directive was no more

onerous than the 1968 version and that its retrospective application was not an ex

post facto violation.   See R. doc. 23; see also Jefferson v. Hart , No. 91-3232-

RDR, 1993 WL 302137, at *4 (D. Kan. July 29, 1993),       aff’d , 84 F.3d 1314 (10th

Cir. 1996).

       We review de novo the district court’s denial of habeas relief under § 2241.

See Patterson v. Knowles , 162 F.3d 574, 575 (10th Cir. 1998). We have reviewed

petitioner’s brief, the district court’s order, and the record on appeal. We find no

error and AFFIRM for substantially the same reasons as those set forth in the

district court’s November 30, 1999 order.



                                                      Entered for the Court



                                                      John C. Porfilio
                                                      Circuit Judge



                                           -2-